The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury’s credibility determinations. There was nonaccomplice testimony and documentary evidence that satisfied the standards for corroboration of accomplice testimony (see People v Reome, 15 *490NY3d 188, 192-193 [2010]). Furthermore, defendant’s behavior after the theft evinced a consciousness of guilt, and provided further assurances of the reliability of the accomplice testimony. Concur — Mazzarelli, J.P., Friedman, DeGrasse, Richter and Manzanet-Daniels, JJ.